Title: Gibson & Jefferson to Thomas Jefferson, 11 April 1811
From: Gibson & Jefferson
To: Jefferson, Thomas


            
              
                Sir
                Richmond 11th April 1811—
              
               We received yesterday your favors of the 1st and 4th Inst and have made the several remittances and payments directed as pr Memm annex’d amounting to $1240.26— we have also paid Mr Da Warwick on account of Messrs Morris & Dunnington $956.33 as pr statement at foot We have this day sold 56 barrels of your flour, which is all we have yet recd at $9⅜—Your letter to Mr Oldham is deliver’d—
              
                Your obt Servts
                
 Gibson & Jefferson
              
            
            
            
              
                
                  remitd
                  John Barnes (includg $100 for Rd Barry)
                  
 $460—
                
                
                  〃
                  John Hollins ofBaltr
                  86—
                
                
                  〃
                  Jones & HowellPhila
                  349.35
                
                
                  paid
                  Gordon Trokes & Co (⅌ a/c forwarded)
                  265.8
                
                
                  〃
                  Joseph Darmsdadt
                  79.83
                
                
                  
                  
                  $1240.26
                
              
            
          